Citation Nr: 0429812	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for 
hepatitis C, claimed as a result of VA medical treatment 
received at the VA Medical Center (VAMC) in Lake City, 
Florida in August 1988.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active service in the Army 
from June 1946 to March 1947.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2004, the Board referred 
the veteran's case for a medical opinion under the VHA 
Directive 2000-049; Veterans Claims Assistance Act of 2000 
(VCAA)(codified at 38 U.S.C.A. § 5100 et seq. (West  2002)); 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2004).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Evidence of record shows that the Board obtained and 
associated with the veteran's claims folder a new medical 
opinion in May 2004, pursuant to 38 C.F.R. § 20.901(a), after 
the issuance of the last supplement statement of the case 
(SSOC) in May 2003.  Since then, the United States Court of 
Appeals for Veterans Claims (Court), in Padgett v. Principi, 
Vet. App. No. 02-2259 (July 9, 2004), held that Congress had 
provided no exception to 38 U.S.C.A. § 7104(a) that would 
allow the Board to consider such a medical opinion without 
remanding the claim to the RO for initial consideration or 
obtaining a waiver from the appellant.  Subsequently, the 
Court has withdrawn the July 9, 2004 opinion and referred the 
matter to the full Court for disposition.  Padgett v. 
Principi, 18 Vet. App. 404 (2004).  

In August 2004, before the July 2004 Padgett opinion was 
withdrawn, the Board sought a waiver of RO consideration of 
the medical opinion from the appellant.  In early September 
2004, the appellant replied that he did not waive RO 
consideration of the medical opinion.  Despite the fact that 
the July 2004 Padgett opinion has been withdrawn, the Board 
will refer the matter to the RO for initial consideration.  
See 38 C.F.R. § 20.1304 (2004).

The veteran's claims file contains a VA Form 21-0515-1 
received in March 2002, which appears to indicate that the 
veteran receives Social Security benefits.  The Court has 
held that where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision could possibly contain relevant evidence and 
are often needed by the VA for evaluation of pending claims, 
and must be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the medical records from SSA 
pertaining to any original or continuing award of disability 
benefits should be requested and associated with the claims 
file.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request all records, 
which document the veteran's claimed 
disability of hepatitis C, from the 
Social Security Administration.  If no 
records can be found, the RO should 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
compensation under 38 C.F.R. § 1151 for 
hepatitis C, with consideration of the 
May 2004 VA medical opinion and any other 
evidence received.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since May 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




